Earl Warren: Number 407, John S.Service, Petitioner, versus John Foster Dulles, et al. Mr. MacGuineas, you may proceed.
Donald B. MacGuineas: May it please the Court. Counsel's skillful argument of yesterday invested petitioner with an aura of irreproachability which I think is scarcely warranted by the record. The facts that were before the Secretary of State, when he exercised his discretion to dismiss the petitioner were these. His counsel indicated, “When petitioner was on assignment with the army as a Foreign Service Officer during the war in China in 1944, it was his practice to prepare the usual Foreign Service reports.” The original of which was transmitted to the Secretary of State, other copies went to the Army and it was his practice to retain one copy in what he termed his personal file. The petitioner himself classified many of those reports as either confidential or secret, and that he was authorized to do. A year later, when petitioner returned to Washington, without making any effort to declassify those reports, without obtaining any clearance from any person in authority in the Secretary in the Department of State, he gave his copies of the Foreign Service reports to Mr. Jaffe.
Felix Frankfurter: Did I -- did I correctly hear you saying that he determined what was and what was not classified?
Donald B. MacGuineas: Yes. He had the authority in the field --
Felix Frankfurter: Did he determine that?
Donald B. MacGuineas: -- to classify them on --
Felix Frankfurter: Just to be sure I heard that --
Donald B. MacGuineas: That's correct.
Earl Warren: While you're on that subject, would you mind stating whether he has the right to declassify as well as classify or is there a procedure for that?
Donald B. MacGuineas: He -- there is no contention that petitioner had the authority to declassify any of the reports.
Earl Warren: Well, is it a classification for him to say confidential?
Donald B. MacGuineas: Yes, at that time --
Earl Warren: And -- and --
Donald B. MacGuineas: -- and secret.
Earl Warren: And he has no authority beyond that?
Donald B. MacGuineas: That's right. He is the --
Felix Frankfurter: Do I understand you to say that the John Smith today has -- has the legal right to regard a document, stamp on it or treat it as classified or not classified, not subject to restriction today, he can do that.
Donald B. MacGuineas: Well --
Donald B. MacGuineas: But having that power tomorrow he can say, "Looking away, I think it's silly." This was in yesterday's New York Times, why should I keep this classified. Is that what I understood you to say?
Donald B. MacGuineas: Well, what -- what I said was it must be remembered that petitioner was operating in time of war in a field of military operations. He at that time was the only one who could append the classification of those reports.
Felix Frankfurter: So, I understood you?
Donald B. MacGuineas: That's right.
Felix Frankfurter: But he couldn't the next day say, “This is a -- announced these over the radio and I'm not going to be silly and call this classified.”
Donald B. MacGuineas: No, he could not.
Felix Frankfurter: He could not do that.
Donald B. MacGuineas: He could not declassify the documents himself.
Felix Frankfurter: Although it's all over the world.
Donald B. MacGuineas: Well --
Felix Frankfurter: I'm just asking for a fact.
Donald B. MacGuineas: Yes.
Felix Frankfurter: That is the word --
Donald B. MacGuineas: That's -- that is correct. He did not have the authority --
Felix Frankfurter: Right.
Donald B. MacGuineas: -- of declassification.
Felix Frankfurter: I'm not asking you to justify what seems to me silly, if I may say so, but I just want to know what the fact is, whether he has power ab initio to say, “This is not a classifiable material.” This is not classified material, but once having made a decision, he's like the House of Laws, he can't change it.
Donald B. MacGuineas: No, because that function is vested in higher authority in the Department of State.
Felix Frankfurter: But I should think the initial function of whether it is or it isn't seems to me at least as -- as big a function as to say I was wrong yesterday or foolish yesterday.
Donald B. MacGuineas: But the exigencies of the situation made it necessary that that function be vested to him.
Felix Frankfurter: Anyhow, you're not defending that. I just want to know what the fact is.
William J. Brennan, Jr.: Mr. MacGuineas, what's the significance of Mr. Rhett's statement to us yesterday that Mr. Service brought back his copies with permission? From -- from whom did he have that permission?
Donald B. MacGuineas: Well, I do not contend that he did not have the right.
William J. Brennan, Jr.: No, I'm asking --
Donald B. MacGuineas: Yes.
William J. Brennan, Jr.: -- who gave him that permission?
Donald B. MacGuineas: I do not believe that the record explicitly shows.
William J. Brennan, Jr.: But the Government agrees that he did have permission to bring those back with him from China?
Donald B. MacGuineas: Yes. We do not contest that. What the point is what he did with them after he got them back.
William J. Brennan, Jr.: Well, what's the -- if -- if he was entitled to keep them, what the permission contemplate that they were then his own personal papers?
Donald B. MacGuineas: Well, there are many officers in the Government who have the right of possession of classified documents. But the question is, to what extent may that person disseminate those documents to other persons to have no right of possession of classified documents?
Felix Frankfurter: Mr. MacGuineas, I don't want to take your time but you surprise me a little bit. Of course, there must be officers since the Government is in obstruction. There must be human beings who are the Government who have -- technically speaking, the possession of classified material. But I think a good deal would have to be said pro and con whether classified materials can be deemed to be the private -- the private property of a person.
Donald B. MacGuineas: I'm not --
Felix Frankfurter: Either while he's still in the Government or after he leaves the Government. It's one of the most troubling of problems in the disposition of the confidential papers.
Donald B. MacGuineas: It is not I who is advancing the contention that he had the right to retain them. I -- that is petitioner's contention.
Felix Frankfurter: But I merely -- your answer to Justice Brennan's question --
Donald B. MacGuineas: Yes. And I said we do not take issue with it under these circumstances. The record does not disclose any determination by the Secretary of State that he did not have the right to retain possession of the copies. That's all I'm saying.
Earl Warren: Well, may I ask this? Does the Government recognize or -- or is it a fact that a man -- a man can keep copies of classified material, not only the -- the confidential documents but those that are -- that are of higher grades and classification. Can he keep a copy for -- for himself under your regulations?
Donald B. MacGuineas: Well, I don't think one can generalize about that. It might depend upon the person. It might depend upon the category of the document.
Earl Warren: Well, what -- what is there to determine, what he can keep and what he can't keep? Is there any rule on it or --
Donald B. MacGuineas: There is nothing in this record that explicitly states whether petitioner was entitled to retain these copies. I think it must be recognized that when a man in petitioner's position is operating in China in the middle of the war that -- what he does not always proceed with strict formality.
Felix Frankfurter: But you're not questioning as I understood your answer to Justice Brennan, you are not questioning that control over (a) set of these documents, copies of these documents by Service unlike other documents that he had was in and of itself an impropriety of this kind.
Donald B. MacGuineas: No, we make no such assertion.
Earl Warren: I'm not -- without regard to whether they were marked confidential or -- or secret.
Donald B. MacGuineas: That's correct.
Earl Warren: Yes.
Donald B. MacGuineas: Now, when petitioner, upon his return to the United States, decided that he would go to Mr. Jaffe's hotel room at the Statler, here in Washington. He had not known Jaffe previously. And yet, on that same day, it appears that he made inquiry of a mutual acquaintance of himself in Jaffe as to whether or not Jaffe was a communist. And the reply that he received was not very assuring. The reply in effect was, “I don't think he is but he is very sympathetic.” And later on, petitioner obviously had strong reservations about the character of Mr. Jaffe because he asked another person who was himself admittedly a former communist as to whether Jaffe was a communist. And this other person replied, "No, he is not but he is bad medicine." Now, under those circumstances, petitioner loans to Jaffe several copies of his classified documents without any further control over them whatever, and Jaffe takes them off to New York. He does with them as he pleases, and a week or so later, petitioner meets with Jaffe in New York and recovers possession of the reports.
Felix Frankfurter: Mr. MacGuineas, is it relevant to the issues in this case for me to be curious about the circumstances that led Service to have association, the initial to have this meeting with Jaffe. Is it relevant to the issues for me to have that curiosity satisfied or is it irrelevant? Does it appear in the record?
Donald B. MacGuineas: Well --
Felix Frankfurter: And the purposes for which in his mind, the purposes for which if that's relevant and that's in the record, then, I think you ought to know if it isn't -- if it's not in the record, even though relevant and I don't ask for the answer.
Donald B. MacGuineas: I think that counsel made a fair statement yesterday of the background which led up to petitioner becoming introduced to Jaffe, and I take no exception to what he said as to that. I'm merely pointing out --
Felix Frankfurter: So that he didn't go and seek out Jaffe, right?
Donald B. MacGuineas: No. He did not -- he did not.
Felix Frankfurter: This wasn't -- this wasn't doing what is -- it is to me so shocking, has been for long, Government by leakage. This isn't the case where appellant sold out a journalist to get some stuff into this circulation, is it?
Donald B. MacGuineas: Well, the leakage -- there was a leakage (Voice Overlap) --
Felix Frankfurter: Yes, but I mean this isn't the case of an official of a State Department and as a basis under -- on the strength to which he was later dismissed. This isn't a case of an official of the State Department having views which he thinks is -- are important for the public interest to be out at the -- in the stream of publicity in which he sought out a newspaperman and gave it to him, is it?
Donald B. MacGuineas: Petitioner did not take the initiative --
Felix Frankfurter: All right.
Donald B. MacGuineas: -- in meeting Jaffe. Well, I -- I'm really pointing out that those were facts which were before the Secretary of State when he formed his judgment as to whether or not petitioner should be retained as a Foreign Service officer. Now, I'm not sure whether it was made plain from the argument yesterday, that in so far as the Secretary of State exercised his purported authority to dismiss Jaffe under the Loyalty Program, that is Executive Order No.9835. The petitioner has already received the relief to which he was entitled. When this case was heard in the District Court, this Court's opinion in Peters v.Hobby had just come down. That of course established that the handling of this case by the Loyalty Review Board in the Civil Service Commission was beyond its jurisdiction. And the District Court recognized that and he said that “the opinion of the Review Board is a nullity and I will order the Civil Service Commission to expunge the opinion from the record,' which is precisely the relief which this Court granted in Peters versus Hobby. So, to us, petitioner's present contention and I may say that that relief was granted without objection on the part of the Government. Petitioner's present contention as to the adequacy or the vise of the proceedings before the Loyalty Review Board as an exercise of purported authority under 9835 is simply bidding a dead horse that's not in this case.
Felix Frankfurter: Except in so far as that nullity affected the determination of the Secretary.
Donald B. MacGuineas: Yes. Now, that's the next thing.
Felix Frankfurter: You can't -- you can't make a fact nullity. The legal counsels may be a nullity but the fact may not.
Donald B. MacGuineas: That's precisely my point of view which I hope to develop in a moment.
Earl Warren: Now, may I ask one more -- one more question. Were these facts concerning with conduct of -- of the petitioner that you have outlined known to the Department at the time that he was cleared on these successive occasions?
Donald B. MacGuineas: Most of these facts were developed at the hearings before the State Department Board and the conclusion of the State Department Board was this. They said, “Petitioner has been guilty of serious indiscretions in giving these classified reports to Jaffe without making a proper investigation of his character. And furthermore, petitioner has been guilty of a breach of the Department's regulations.” “But,” said the State Department Board, “in our opinion, he has now learned his lesson. And therefore, will not in the future be a security risk. And therefore, we recommend that the Secretary not find that he be a security risk.”
Earl Warren: And that's the sum in substance of the -- of their findings on each of the occasions when they found him not to be a security risk.
Donald B. MacGuineas: Well, that -- that is the -- that is the only finding as to the less proceeding. The -- the record does not disclose that the -- that the State Department Board wrote any opinion or made specific finds as to the prior investigations.
Earl Warren: But the facts were before them though.
Donald B. MacGuineas: Well, no.
Earl Warren: You say in connection.
Donald B. MacGuineas: No, because there was no elaborate hearing on this last investigation before the State Department Board at which petitioner testified at great length and other people testified. And I may say that the Secretary has before him one other fact and that was the curious contrast between petitioner's dealings with Jaffe and his dealings with Brooks Atkinson who is a reporter of the New York Times. Mr. Atkinson testified before the State Department Board on behalf of the petitioner and he said in effect, “I have always found petitioner exceedingly stroked of us about not giving out confidential material. He has always refused to let me see any classified material.” And yet, by contrast, when petitioner is dealing with Jaffe, a man whose reputation was doubtfully in his own mind, he did not have any such reservations or scruple.
Felix Frankfurter: Let me ask you about dates. Mr. Brooks Atkinson, his chief occupation is not being a political reporter. When -- when did he -- he did go to China as reported from there. But this Jaffe episode is what the -- what he wants?
Donald B. MacGuineas: Well --
Felix Frankfurter: When is that?
Donald B. MacGuineas: The Jaffe episode is in 1945.
Felix Frankfurter: 1945. And when was the Brooks Atkinson episode?
Donald B. MacGuineas: Well, Brooks Atkinson testified thereafter at the hearing before the State Department Board in 1950 --
Felix Frankfurter: I follow that. I understand that, but -- but his testimony -- your argument is that he was caught putting or coming to Jaffe, but withdrawing in reticent, vis-à-vis Atkinson. What I want to know is when did Atkinson have occasioned to have these conversations with -- with --
Donald B. MacGuineas: Well --
Felix Frankfurter: -- Peters, with Service? Was it contemporaneous with his indiscretion of Service or was it later by the time when he may have learned his lesson?
Donald B. MacGuineas: No. They would have had to, have been earlier because Atkinson gave this testimony before the State Department Board had made its ruling in the case.
Felix Frankfurter: When was that?
Donald B. MacGuineas: That was in 1950.
Felix Frankfurter: Very well, I'm suggesting that the Jaffe episode was 1945 and the fact that he was discrete with Atkinson in 1948 wouldn't show that he sought out Jaffe as a good fellow to leak to but was held at from Atkinson.
Donald B. MacGuineas: I -- I appreciate Your Honor's point now. Well, as far as the material that was before the Secretary of State when he made his decision, the opinion of the Review Board does not state the time or times at which Atkinson had communication with petitioner.
Felix Frankfurter: I suggest that that's vital in order to draw any inference, discreditable or adverse to Service that later -- that at a later time, he said, "Oh, no, I'm not even going to give it to so estimable on that as Mr. Atkinson." And if my memory isn't at fault, I think Atkinson is trying to ensure his labor.
Donald B. MacGuineas: I confess that I have no personal knowledge of that.
William J. Brennan, Jr.: Well, Mr. MacGuineas, his -- in his relations with Mr. Atkinson, was Mr. Atkinson talking about the very same papers that he had turned over to him.
Donald B. MacGuineas: Oh, no, no. His general course of -- of dealing with petitioner as a Foreign Service officer in one hand and Atkinson at New York Times reporter on the other.
William J. Brennan, Jr.: But it's clear that they were not the very same papers.
Donald B. MacGuineas: No indication that he was (Voice Overlap) --
William J. Brennan, Jr.: Well, was there anything -- anything in Mr. Service's own testimony or otherwise to indicate Mr. Service's idea, whether he thought these copies were in fact still classified at the time he turned them over to Jaffe?
Donald B. MacGuineas: Well, Service in his testimony expressed his opinion that the material that was contained in these reports was such, as he might legitimately give by way of background information to members of the press. But petitioner did not contend that he had under the State Department's regulations, any authority to actually turn over these testified documents to Jaffe or anybody else.
William J. Brennan, Jr.: Well, if he -- I would suppose so if his honest conviction was if there were papers he could turn over to the press.
Donald B. MacGuineas: No.
William J. Brennan, Jr.: He could not have thought that they were classified.
Donald B. MacGuineas: No, I'm sorry. I did not mean to say that he thought he could turn the papers over to the press. He could convey to the press as background information, the substance of the material that was stated in his reports. But that is of course a different matter from having authority to turn over the classified document itself.
Hugo L. Black: What's the difference on effect? Do, I --
Donald B. MacGuineas: Well --
Hugo L. Black: -- understand you to say that it will be something wrong to tell somebody everything in the paper?
Donald B. MacGuineas: No.
Hugo L. Black: There'll be nothing wrong in that and yet it'll be all right, it'll be all wrong to turn over the paper?
Donald B. MacGuineas: A man who -- also, the Government who has some authority to give information to the press may under some circumstances be authorized to discuss with appropriate discretion and rephrasing the substance of matters that may be contained in classified documents, but that is by no means the same as turning over the classified document itself and say, "here it is."
Hugo L. Black: For them to look at?
Donald B. MacGuineas: Yes, because the person who was given that authority is assumed to have the discretion that he can convey communications about that subject matter by way of paraphrase or in such of a way.
Hugo L. Black: Does he have to paraphrase it? He couldn't give him the exact language. The paraphrases would be alright.
Donald B. MacGuineas: I would think that if he -- if he literally read the report to the man that that would be a breach of security regulations.
Hugo L. Black: He paraphrased it and he told him precisely the same thing in different words. That would be all right.
Donald B. MacGuineas: It all depends. A paraphrase is not precisely the same thing by definition.
Hugo L. Black: I understood you to say the substance of it.
Donald B. MacGuineas: Well, yes. But -- but the way the thing is presented, the sources of the information, all of those things may be relevant which cannot be revealed without breaching security. And yet, the essence of the matter maybe able to be presented in a way --
Hugo L. Black: It's all right.
Donald B. MacGuineas: -- which does not breach security.
Hugo L. Black: It's all right if it's the substance of phase not seen.
Donald B. MacGuineas: That may well be solved, yes.
William J. Brennan, Jr.: Well, what reason did Service give? Well, believing that he committed no impropriety in turning these papers over to Jaffe.
Donald B. MacGuineas: Because when Service was in China, which was of course Chungking in 1944 was a very different atmosphere from Washington, D.C.in 1945. He was on his own so to speak. He was the political advisor of General Stilwell in China. As such, Service considered that he have the right within proper limits of security to discuss with the press the Chinese situation. And he considered, so he testified at least that he has that right to carry that over into Washington when he was back here and that what he did to Jaffe fell within what he considered that right. Although, I say I -- I do not consider that anything at the record that supports the view that even petitioner considered that he have the right to turn over the physical classified documents to anybody.
Felix Frankfurter: You say all that was developing for the Loyalty Board, all for the --
Donald B. MacGuineas: This -- this was developed initially before the State Department Board, and then in supplementary fashion, before the Loyalty Review Board which held its own hearing.
Felix Frankfurter: Now, you must choose the way you argue the case of course. But Mr. Atkinson says within explicitness which I should think carries weight in the case, not only as an ex Secretary of State or Secretary of State for the lawyer with his sense of relevance. I did not read the testimony taken in the proceeding to Mr. Service's case before the Loyalty Review Board of the Civil Service Commission.
Donald B. MacGuineas: True.
Felix Frankfurter: Not to me. That's rather striking. I can't tell, asking myself, why should a lawyer, let alone, the Secretary of State make such a statement being a lawyer of Mr. Acheson's understanding of what is relevant and what isn't relevant. A complete disavow that even looked at his testimony.
Donald B. MacGuineas: Well, that leads us into what we consider the real issue in the case. And if I may, by way of introduction, give the legal situation as it existed at the time that Mr. Acheson made his determination. At that time, there were four statutes and one executive order, which gave Government employees a different classes, certain procedural protections with respect to their removal. There was, of course, the Civil Service Act which covered employees in the classified Civil Service who might be removed to promote the efficiency of the service. There was the Veterans' Preference Act, which gave similar protection to veterans in the Service. There was the Foreign Service Act, which gave Foreign Service officers such as petitioner, a procedural protection of not being dismissed except pursuant to a hearing before a Board of Foreign Service officers. There was, in addition, the Act of August 26, 1950, which this Court construed in Cole versus Young which authorized a dismissal in accordance with prescribed procedure of any employee in the interest of the national security. And finally, there was Executive Order No.9835 as amended which prescribed procedure for the handling of cases of doubtful loyalty. Now, with all those procedures report, Congress, in the Appropriations Act for the State Department gave to the Secretary of State in these words, “The absolute discretion not withstanding the provisions of any other law to dismiss any officer or employee of the Department of State whenever he might deem not necessary or advisable in the interest of the United States.” Now, to us, Congress by that simply wiped out all the law with respect to procedural protection in the dismissal of employees in the Department of State. It left those employees, strictly employees at will at the pleasure, if you please, of the Secretary of State. Now, that of course is not really so remarkable. For a hundred years in our Government, essentially, all employees in the executive branch held tenure or rather lack of tenure solely at the pleasure of the superior officer, the President or the officers under him. And indeed, today, the highest level of officials in the executive branch, hold office solely at the will, solely at the pleasure of the President. By this statute, as we see it, the relationship which obtained between Foreign Service officers and the Secretary of State was exactly as that which obtains between the President and the Secretary of State himself. In other words, the President at any time is free to say to the Secretary of State, "You're doing a fine job but you don't get along with the press or you don't get along with Appropriations Committee, so you've got to go," and that's it, no notice, no charges, no proceeding. And by this statute, the Foreign Service officers were placed in exactly that situation. So --
Earl Warren: Well, does the -- does the constitution or any statute say that the President has the discretion to do that or that he has the power to do that?
Donald B. MacGuineas: Well, the -- the President's right to do that is derived from the -- his constitutional duty to execute the laws and implied in that, of course, is that if he is to execute the laws, he must have complete control over the executive personnel whom he needs to discharge that function. And hence, except as Congress may otherwise validly provide with respect to inferior officers of the Government, all the executive officers and employees hold their position solely at the pleasure of their superior officer.
Earl Warren: But to do you read the words "absolute discretion" as being synonymous with absolute power?
Donald B. MacGuineas: Yes, yes. In other --
Earl Warren: And you make no distinction at all between the two?
Donald B. MacGuineas: I -- I find it hard to conceive of a case which could turn on -- on a distinction between those two words.
Earl Warren: Perhaps suppose the -- suppose in this case, the -- the Secretary of State said that instead of saying what he did, "I -- I relieve this man from -- from duty because he's a Republican."
Donald B. MacGuineas: No question about his authority to do that in my opinion.
Earl Warren: He could do it.
Donald B. MacGuineas: Absolutely.
Earl Warren: What of the words, "absolute discretion?"
Donald B. MacGuineas: Absolute means absolute and for a hundred years --
Earl Warren: And for either use, any other thing -- any other thing that he wanted whether it was -- was right, whether it was wholesome or whether or not?
Donald B. MacGuineas: The -- the point is that Congress said, "We're leaving it to you, Mr. Secretary and nobody else could decide what's the right thing to do. We want you to make that decision and we want that to be made not subject to review by any other organ of Government."
Felix Frankfurter: As I understood you, Mr. MacGuineas, you said there were four ways of disposing. And then, on top of that or undercutting at all, Congress said in your interpretation to the Secretary of State, “You can fire a fellow for any reason you choose.”
Donald B. MacGuineas: Exactly.
Felix Frankfurter: But there was these other four, is that right?
Donald B. MacGuineas: Yes, but at the same time, Congress said, “notwithstanding the provisions --
Felix Frankfurter: That's right, but there were --
Donald B. MacGuineas: -- of any other law.”
Felix Frankfurter: There were outstanding four procedures, all of which, the Secretary of State could disregard, is that right?
Donald B. MacGuineas: Under this statute, yes.
Felix Frankfurter: Under this statute.
Donald B. MacGuineas: Yes.
Felix Frankfurter: Now, therefore, I take it your argument is that if he wanted to fire Service because he -- it's a safe thing to do, a wise thing to do, he could have done it without saying anything.
Donald B. MacGuineas: No question about that.
Felix Frankfurter: But in as much as there were four -- four procedures outstanding, and the Secretary chose in fact to rely on one of the four, he wouldn't be within the framework of the one he chose but the Government comes here and they could come here and does come here and say, “Although he could have chosen any of the four and although for purposes of the moment, he did choose one of the four. He could have chosen the one that let them free entirely on credits and debits to be supported.” That's the argument, isn't it?
Donald B. MacGuineas: But that's not what the Secretary did.
Felix Frankfurter: Well, that's -- but -- but -- what do you say to that?Could he do that? Could he say, "Yes, I'm a free man. I'm unbounded. I can do what I please. I choose not to do what I please. I choose to be governed by a particular procedure," is he then -- will he then justify that procedure?
Donald B. MacGuineas: Yes.
Felix Frankfurter: All right.
Donald B. MacGuineas: But that's not what he did in this case.
Felix Frankfurter: Very well.
Donald B. MacGuineas: That's not what he did in this case.
Felix Frankfurter: Well then, therefore -- but that isn't the argument you made a few minutes ago. You -- your argument a few minutes ago, I misapprehended it. It was that this special provision, one can understand why, relating to the State Department authorized the Secretary of State to dispense from Service without any man's brief.
Donald B. MacGuineas: Right so. Now --
Felix Frankfurter: And -- and therefore, that being so, we don't just look at this other things.
Donald B. MacGuineas: As long as he exercises his authority under that statute.
Felix Frankfurter: All right.
Donald B. MacGuineas: And you're --
Felix Frankfurter: Therefore, you have to establish that he didn't purport to act under some -- under one of the --
Donald B. MacGuineas: No.
Felix Frankfurter: -- defined procedures, isn't that right?
Donald B. MacGuineas: Pardon me. What I have to establish and what this record makes perfectly plain is that he acted and specifically stated that he acted under two authorities, each independent. One was the Loyalty Order, but quite independently of that, the Secretary said, "I exercise my discretion under the absolute discretion statute." He didn't use those words but he referred to the statute by --
Felix Frankfurter: Well, would -- it may be important in this context?
Donald B. MacGuineas: Well, he said --
Felix Frankfurter: That's what they're dealing with in your own words.
Donald B. MacGuineas: That's right. What he said was, "I understood that the responsibility was vested in me to make the determination, both under Executive Order 9835 and under Section 103 of Public Law 188,” and that section was the part of absolute discretion statute. And then, in the next paragraph, "Acting in the exercise of the authority vested in me by Executive Order 9835 and also by Section 103, I made a determination to terminate it."
William J. Brennan, Jr.: Mr. MacGuineas, may I get back with you for a moment to your comparison of the discretion under this statute with the authority in the President at his pleasure to terminate the incumbency of the Secretary of State himself? Now, I gather the Government's position is that in the case of the President terminating the Secretary of State. Now, the President may do that at his pleasure whether or not the President deems that termination necessary or advisable in the interest of the United States may.
Donald B. MacGuineas: That's right. There's no such statutory limitation on the President's discretion.
William J. Brennan, Jr.: Yes. Well, now, what do you do then with the language of Section 103 which while it speaks in and -- and actually the wording is to terminate in his absolute discretion. That termination is tied to a standard, isn't it, whenever he shall deem such termination necessary or advisable in the interest of the United States?
Donald B. MacGuineas: That's right.
William J. Brennan, Jr.: So that the discretion is not as complete and the Secretary of State to terminate Mr. Service as would have been the discretion of the -- or the authority of the President to terminate Mr. Acheson.
Donald B. MacGuineas: If one could conceive of a case where the Secretary of State --
William J. Brennan, Jr.: No, no, please.
Donald B. MacGuineas: I -- I'm sorry.
William J. Brennan, Jr.: That's two, isn't it?
Donald B. MacGuineas: No, it's right. There is that qualification.
William J. Brennan, Jr.: Well, isn't that --
Donald B. MacGuineas: The Secretary must decide in his absolute discretion that it is in the interest of the United States to dismiss petitioner.
William J. Brennan, Jr.: Well, then -- then, that being so, his discretion is not as absolute as is the authority of the President to terminate him at his pleasure.
Donald B. MacGuineas: I say it is. I concede it is subject to that one qualification. So, the only question --
William J. Brennan, Jr.: Well, that's an important qualification, isn't it?
Donald B. MacGuineas: But the only question then in this case is did the Secretary make that determination? We think in his affidavit plainly establishes that he did make the determination to exercise his authority under the absolute discretion statute.
Felix Frankfurter: That isn't what he said, Mr. MacGuineas. If you will read and I still insist but not only if I have before me an affidavit of the Secretary of State but one who -- one doesn't have to take much judicial notice, a singularly careful and acute lawyer, to use his language with care. In paragraph 4, he said, “Acting in the exercise, I made a determination to determining -- I made a determination to terminate." That's his conclusion. The next paragraph tells you the basis of his conclusion and the basis of his conclusion, "I made that determination solely, solely as the result of the findings of Loyalty Review Board and as a result of my review in the opinion of that Court." So, namely, that having decided, he had his legislative authority. He had the general security system, loyalty scheme. One must take oneself back to January 1953. That is a very dominant consideration in the mind of everybody from the president, down. I made a determination in the light of the -- having -- having the authority of Loyalty Program gave me and the McCarran Act. I made a determination of severance, but it stopped there. I think we would have one argument, but he goes on and says, "I made that determination, solely as a result of the finding of the Loyalty Review Board."
Donald B. MacGuineas: Now, what the Secretary of State seems to me plain enough to be saying there is this, "I exercise my statutory discretion. The only datum, the only fact which I had before me which caused me to exercise that discretion was the opinion of the Loyalty Review Board." In other words, he said, "The only thing I looked at when I made up my mind was to read the opinion of the Loyalty Review Board." Now, that brings us to the heart of the petitioner's case. Concededly, the opinion of the Loyalty Review Board in it and of itself was not an act of Government. It did not establish any legal rights or obligations, either the petitioner or the Government.
Hugo L. Black: Did he know that then? Did the Secretary of State know that then or was that later decided?
Donald B. MacGuineas: That was decided by this Court after the Secretary acted. When the --
Hugo L. Black: At the time the Secretary acted on it, it was -- I suppose to be was it not, a legal finding by Board with power to do so.
Donald B. MacGuineas: Yes. Now, what the Secretary himself actually knew about that situation, as Mr. Justice Frankfurter pointed out, this was a Secretary who is an exceptionally acute liar. What he actually knew about that situation is not disclosed by the record. Our contention in that is --
Hugo L. Black: Well, I suppose he could know how the Court would have decided it, he have decided two years later, did he?
Donald B. MacGuineas: Well, I -- I think there are some lawyers who consider they can prognosticate this Court's opinions.
Hugo L. Black: Did -- did you find anything in what he said about that order that indicates even prognosticating --
Donald B. MacGuineas: No, I say --
Hugo L. Black: -- that it was a bad order?
Donald B. MacGuineas: I say the record is -- the record is blank on that subject.
Felix Frankfurter: It's fair to the Department to say the Department didn't prognosticate that.
Donald B. MacGuineas: As quite fair -- quite fair. But then, the point comes down to this.
William J. Brennan, Jr.: Well, I take the precious sole, Mr. MacGuineas, but why -- why isn't what the Secretary said reasonably we understood the saying in effect. Well if that Board thinks that it's not in the interest of the United States to continue Mr. Service in employment from the State Department, I ought not asks for any other assurance that perhaps he maybe safely retained. But I'll follow the Loyalty Board and exercise my discretion since that's the way they feel about it determining. Why can't that affidavit be reasonably be read as in effect saying that?
Donald B. MacGuineas: I think it may or it may also be what the Secretary of State may have had in mind was this. He may have said well, the Board has made this decision of the doubtful loyalty. He said, I don't -- I don't agree with the Board. But nevertheless, that is a decision of a Board which goes to the press. It affects the relations of the Department of State with Congress and with the public and I deem within the interest of the United States in the light of that fair fact that the -- such an opinion has been issued that Mr. Service be dispensed.
William J. Brennan, Jr.: Well, now, if he had known that, what developed only two years later or whatever the time was much later, that in fact that conclusion was not well-founded by the Board in light of the erroneous reliance upon some of the material which the Board used to reach its conclusion. Isn't it also a -- a safe inference that he would not have taken the action he did simply on the Board's?
Donald B. MacGuineas: No, I don't think so at all because as I say, he -- he might have said, I think this opinion is completely wrong as far as what it says about Mr. Service's doubtful loyalty. But nevertheless, it is one of the facts of light that this opinion has been issued --
William J. Brennan, Jr.: Well, I suggest --
Donald B. MacGuineas: -- and the law --
William J. Brennan, Jr.: -- that if he had said in this affidavit, I think, that the Board is dead wrong for the reasons which subsequently the Court said the Board was dead wrong. It's unreasonable inference to suggest and say, I, therefore, have nothing before me, which indicates that he should be terminated and I won't terminate.
Donald B. MacGuineas: No, I suggest that assumes that the Secretary of State in making this kind of an absolute discretion determination has to act upon something that has legal significance or legal effect.
Felix Frankfurter: But he thought he did evidently because -- then I come to the other point, I -- I -- unless I have to. I wouldn't attribute redundancy to any statement by Mr. -- by Mr. Acheson. I wouldn't attribute to him making half a page to write a lot of stuff that -- that is wholly irrelevant. Then, this -- which brings me to a question on which I would like your candid, at least that you're not candid, but you ought to have no -- you're unhesitant reply. As I listen to your argument, say, for the last two minutes, it goes through to my mind a thought -- I think I would like to have your opinion, perhaps tomorrow, but the question of relevance. Am I entitled to take into account in reading this paragraph? Am I entitled to find light on this paragraph from the fact that Mr. Acheson since fully unrelated to this case has written a book in which he deals with the problem with the Loyalty Program. And looking back, he finds that he, himself, now regrets his share in carrying out that program or his share in supporting that program. If you will tell me, I must put that out of my mind. I can assure you why it's humanly possible, I shall. And I wish you'd be very unhesitant to tell me whether you think that that's the kind of thing that one is puzzled about this thing has the right to take into account as indicating as -- as the light in which this is to be read, as you know what I'm referring to --
Donald B. MacGuineas: Yes.
Felix Frankfurter: -- that is about last year.
Donald B. MacGuineas: Quite candidly, I'll state to Your Honor that whatever Mr. Acheson's present views maybe about the Loyalty Program or his part --
Felix Frankfurter: Not this case. (Voice Overlap) --
Donald B. MacGuineas: No, no, the whole program and his participation in it has nothing whatever to do with this case.
Felix Frankfurter: I understand that --
Donald B. MacGuineas: But because --
Felix Frankfurter: -- but you must dismiss it --
Donald B. MacGuineas: Yes.
Felix Frankfurter: -- as to getting light, all right.
Donald B. MacGuineas: Because it's quite irrelevant because he may say in effect, "I'm sorry I did it," but that's not saying that he didn't have the authority to do it --
Felix Frankfurter: No, but --
Donald B. MacGuineas: -- and that what he did was not legal.
Felix Frankfurter: I don't want to argue because I think you would switch, but -- but I just want to know why that doesn't shed light as to the significance in his decision of a program and the compulsions of a program which he then felt compelled to respect and indeed to promote which he now regard as bad as shown that -- that that did have a hold on him.
Donald B. MacGuineas: Well, our point is and as far as the judging the validity of the exercise of this discretion, it doesn't make a slightest difference whether the datum on which he relied was an opinion by a Board, whether it was a newspaper editorial, whether it was a letter from the Congressman, whether it was a causal conversation from a friend.
Felix Frankfurter: I agree with you.
Donald B. MacGuineas: That's right.
Felix Frankfurter: If that's the way he disclosed his mind, but if he disclosed his mind on a ground which is not something that he had a right to take in or rather if -- if he discloses his mind of how he acted on that, therefore, having operated within the framework of the administrative procedure called the Loyalty Program, then, I hope before you sit down, you indicate how that differs from the Elg case?
Donald B. MacGuineas: Well, I must take to Your Honor's statement that he made a decision on something they didn't have a right to take in. That's just my point. He did have the right to look at this opinion whether it was legal or illegal. He had the right for instance. Suppose he had said, "I make this decision solely on the basis of the court case in Jones versus Smith.” And subsequently, it turns out that the decision in Jones versus Smith was rendered by a court without jurisdiction. Would that vitiate the Secretary's exercise of absolute discretion? I say no. "Absolute discretion" means jurisdiction to decide rightly or wrongly. It means jurisdiction to decide without subject to review by any other organ of Government and that is plainly what Congress meant, would emphatically used the word "absolute discretion."
Felix Frankfurter: At the time that Secretary Hall denied that passport to that Swedish lady, she was Swedish, Danish, whatever. Sorry, going on, Mr. Elg. At the time that Secretary Hall withheld a passport from her, he could have withheld the passport at that time. I think the law seems to be clear that the Secretary of State had untrammeled discretion in the matter. I don't mean to imply controversy and I simply state what the opinion, what the law then was. But that isn't what Secretary Hall did. He gave a reason and there was argued at the bar of this Court, I think as vigorously and as confident as your argue is. It's is one of my first arguments, I remember, that first arguments that I heard. That in as much as the Secretary had absolute power for good reason, bad reason, no reason at all. The fact that he gave a reason that isn't any good doesn't limit his power.
Donald B. MacGuineas: But the point is --
Felix Frankfurter: And this pointed out the opposite.
Donald B. MacGuineas: That's right. Now, the distinction between this situation and the Perkins v.Elg situation is this, as I see it. The passport statute does not give the Secretary of State absolute discretion.
Felix Frankfurter: It did at that time.
Donald B. MacGuineas: No.
Felix Frankfurter: Well --
Donald B. MacGuineas: We -- the Government may have so argued --
Felix Frankfurter: Well --
Donald B. MacGuineas: -- but if so, the Government was mistaken.
Felix Frankfurter: It came if you let me --
Donald B. MacGuineas: And --
Felix Frankfurter: -- say so as one who had something to do with it years ago. It came to me as a great shock to find that they could be any question about it. And that's why I'm saying the assumption of Perkins against Elg is that the Secretary has absolute power, except, he gave a reason and this Court said, “That reason is no good.”
Donald B. MacGuineas: What -- what this Court conclusively established as an interpretation of the passport statute in Perkins v.Elg is that the Secretary of State's discretion is not untrammeled, that it is subject to judicial review with respect to issues of law. Now, here -- and then, may I say otherwise, you are not dealing there with problems so internal to the executive branch of the Government as the tenure of executive personnel. You were dealing with the rights of private citizens who have no employment relationship with the Government. And that right as established by this Court in Perkins v.Elg has about it elements of justiciability which the right or privilege of executive's tenure does not have. Now, even in the case of a dismissal under the Civil Service law where the phrase is, “in order to promote the efficiency of the service,” this Court has consistently held that the discretion on the executive as to the reason for dismissing the man, also the evidence or the data on which he does it is a matter of unreviewable executive discretion. This Court will review for compliance with prescribed procedure and that only. The most striking case to illustrate that is the ever lying case in 257 U.S., where a man was dismissed form the Civil Service for taking bribes. Subsequently, a reinvestigation was held and the President himself decided that those charges were wholly unfounded. The man was innocent and he was reinstated. He then sued in the Court of Claims for his back pay during the period that he was out of a job and the claim that came here on appeal of this Court. The question was whether this Court could take into account the admitted error in the initial or executive determination that the man was not guilty of the things for which he was dismissed, and this Court said, "No. We can't consider that. That is wholly within the discretion of the executive." He got the procedure, which the law gave him to it and as far as the Courts are concerned, that's the end of the matter.
Speaker: What you're saying, if I understand it is insofar as the exercise of the 103 power is concerned, it's immaterial whether that Peters against Hobby is immaterial, that's your point, isn't it?
Donald B. MacGuineas: Yes, because --
Speaker: In other words, if Peters against Hobby had come down the day before Acheson exercised his 103 power, you would say that notwithstanding Peters against Hobby, he had a right to take into account that de facto action, if he choose to call it of the Loyalty Review Board which the Court held is without jurisdiction to act and could make that a basis of his 103 power discharge, is that it?
Donald B. MacGuineas: Exactly.
Felix Frankfurter: Now that the Peters against Hobby comes into this only to the extent that it vitiates the discharge under the Executive Order.
Donald B. MacGuineas: Precisely.
Speaker: Is that your position?
Donald B. MacGuineas: Precisely. Now, that presents our position with respect to the --
Felix Frankfurter: But it said -- is it quite that? May I offer you another string to your bow? It isn't -- it isn't merely that if he acted under the Loyalty Program, then he acted under a determination, which this Court held the Board was powerless to make. But at least not to the string to the bow for you to pass, but the -- the difficulty here is not nearly that he doesn't -- he does the Hobby as he notified the legality of that. But the conditions under which the Loyalty Board as I understood Mr. Rhetts' argument that the circumstances of the -- before the Loyalty Board on the basis of which they rendered their decision to it and not now needless to say committing myself to it that they acted on testimony which was the demonstrably or concededly inaccurate, unreliable, etcetera, etcetera, made a basis for judgment which on the face of it shows couldn't have been, if it relies on -- if he parted to that into account that that is also subject to -- to challenge on the general theory that any abuse of discretion no matter how unlimited this subject to challenge. And that if -- that if the Secretary of State sets forth, I acted on the testimony of absolutely disreputable people. I'm hoping to say that this was -- I acted on the testimony of actually disreputable people, people on whose testimony I wouldn't dream of facing the slightest reliance on my own affairs of light and that's good enough for me. I'm not so sure you would be standing here and say, "That's an unreviewable discretion." All discretion is subject to the implications of a Due Process Clause even though it may not be a due process problem.
Donald B. MacGuineas: But in this field of executive employment, I do stand here and say exactly that, and I say it because it's what this Court has held time and time again.
Felix Frankfurter: There's never -- have those been cases in which the exercise of discretion was challenged as based on conduct which if it took place in the criminal case, one would say violated due process?
Donald B. MacGuineas: Well, certainly, traditional concepts of due process have never been considered applicable to executive dismissal. Under the Civil Service law, the employee doesn't even get any --
Felix Frankfurter: Well, when you say they've never been considered? They may -- certainly, Perkins v.Elg was a brand new decision so far as anybody who is earning a knowledge of the law was concerned. When you say it's never been considered, one can say it's never been before this Court that the basis of determination was something which if conceded by the Government would in a criminal case involve violation of due process.
Donald B. MacGuineas: Well, all I'm pointing out is that in the Civil Service dismissal, the employee doesn't even get a hearing in the most rudimentary sense of the term. And yet, no one has ever contend that -- that there is any due process question involved in that, the employee --
Felix Frankfurter: I agree with you entirely. I -- I for myself go with you most of the way, almost all the way that under 30 -- under 103, the Secretary of State in just -- had this Secretary tell Mr. Jones that his services will terminate that afternoon and he is not responsible to anybody.
Speaker: Assuming --
Felix Frankfurter: A different question is raised if he gives the reason.
Donald B. MacGuineas: Well --
Charles E. Whittaker: And if that reason is an invalid reason. But, are we getting attention to the whole of the affidavit of the Secretary? Do we end the discussions thus far take account of the last paragraph of it or any sense in determining to terminate the service of Mr. Service? I did not consider that I was legally bound or required by the opinion of the Loyalty Review Board to take such action. On the contrary, I consider that the opinion of the Loyalty Review Board was merely an advisory recommendation to me. And that I was legally free to exercise my own judgment as to whether Mr. Service's employment should be terminated and I did solely exercise that judgment. Is that what he said?
Donald B. MacGuineas: Exactly. Now, what the Secretary is saying there is, "I recognize that this opinion of the Loyalty Review Board had no more force than a newspaper article. I was free to accept it or reject it. I chose to look at that and --
Felix Frankfurter: Would you please tell me why you used the word legally free?
Donald B. MacGuineas: What he meant was that he --
Felix Frankfurter: Legally free of it.
Donald B. MacGuineas: What he meant was that he was not --
Felix Frankfurter: That was in the light of -- or the whole paragraph. I quite agree with my Brother Whittaker.
Donald B. MacGuineas: What he meant was that he was not taken in by the general memorandum which the Loyalty Review Board had issued to all agencies in which they said, “The head of the agencies must carry out our mandate.” And he, as you say, wasn't a student of -- a lawyer to appreciate that that was not the law.
Speaker: Could you -- could you take the two minutes that's remaining to deal what seems to me to be the real trouble in this case. And that is, how can you justify the departure from the regulations assuming that the regulations were applicable to the 103 -- the 103 power?
Donald B. MacGuineas: No, our position, which I can only state in summary fashion on the regulations argument, is this. First, those regulations by their own terms are dealing with terminations on these grounds either of loyalty or security. This was not a termination of petitioner, either for loyalty or security ground. This was a pure termination in the interest of the United States.
Speaker: Well, the --
Hugo L. Black: Where do you -- where do you get that?
Donald B. MacGuineas: Because that's the language of the statute.
Hugo L. Black: What if -- is that said in the --
Donald B. MacGuineas: And that's --
Hugo L. Black: -- termination notice to him that was given on December 30?
Donald B. MacGuineas: What is said in the notice is that the Secretary exercised his authority under the statute citing it which says, "Terminate in the interest of the United States."
Hugo L. Black: And he said he acted solely on the basis of the Loyalty Report.
Donald B. MacGuineas: Yes, but that doesn't mean that he --
Hugo L. Black: Well, did that Loyalty Board have a -- have jurisdiction over everything besides loyalty?
Donald B. MacGuineas: No, no.
Hugo L. Black: What -- but did it have --
Donald B. MacGuineas: That doesn't mean --
Hugo L. Black: -- jurisdiction over except to cases relating to security and loyalty?
Donald B. MacGuineas: It had none -- none but --
Hugo L. Black: And did he say or not that he acted solely on the basis of their finding?
Donald B. MacGuineas: Yes, but that didn't mean to say that he accepted their conclusion that he was loyal.
Hugo L. Black: Whether he did or not if -- if that's the sole thing they acted on and all they had to do with was security and loyalty. How can you say that this man was discharged for anything except something to do with security and loyalty?
Donald B. MacGuineas: Because he was discharged under the statute, and the statute under which --
Hugo L. Black: Because of what was said into the Loyalty Report.
Donald B. MacGuineas: But not that the Secretary concluded that this man was disloyal merely because he read an opinion. He may have disagreed with everything in that opinion and still said --
Hugo L. Black: And still said, “I'm doing it solely on the ground of what they said.”
Donald B. MacGuineas: He said, “No.” You can say that he said, “Yes.” The only thing I looked at was this opinion. Now, the second point on the regulation is that even if you are --
Speaker: It doesn't seem to me you've answered that because --
Donald B. MacGuineas: I'm sorry.
Speaker: -- what he said in his affidavit in effect is that had it not been -- put it in another way, had it not been for the Loyalty Review Report, the Board's Report, this fellow wouldn't have been discharged.
Donald B. MacGuineas: No, doubt about that but --
Speaker: Well, what's the difference between that in substance, the real substance of discharging him for loyalty reasons?
Donald B. MacGuineas: The difference is what I thought I had previously indicated. The Secretary may have looked at this report and he said, "I don't believe a word in this report, but it's the only thing I'm going to look at. But nevertheless, the pubic relations at the time indicate that it's desirable to dismiss the Secretary." Now, that's not a dismissal on loyalty grounds, to security grounds. It's merely a dismissal because the Secretary conceded to be in the interest of the United States under all the circumstances to dismiss the man.
Hugo L. Black: Was that what they told Service, they discharged him for?
Donald B. MacGuineas: Well, that was -- the Secretary told him. He said, "I am discharging you, both under the loyalty ground and under the absolute discretion statute." Now, the second point, if I may proceed on the regulation point is that even if contrary to our contention, the Court treats those regulations as applicable to an exercise of absolute discretion in the interest of the United States. Those regulations were complied with. I --I regret that the time does not permit but the details of that are set forth in our brief. The final and last point is the one which was not raised by the Government's result, was advanced only by the Courts and the suggestion that Congress passing this statute in the circumstances that existed at the time, was all these procedural laws in effect intended that this discretion be exercised without any procedure, whatever. And that therefore, if the Secretary under that statute turns right around and proscribed the same procedure that he had already he's merely nullifying the course of the statute.
Speaker: You said that the Government didn't raise that point. Do you support -- do you undertake to support that reasoning?
Donald B. MacGuineas: Well, we -- we -- yes. We -- we state that as a -- a ground because it was stated by the courts below.
Speaker: By the Court of Appeals. You don't make any independent argument in support of it?
Donald B. MacGuineas: We -- no. We have no grounds except as stated by the Court.
Felix Frankfurter: Is -- is that -- is that what Mr. Rhetts was referring to when he said as an argument that the regulations are invalid --
Donald B. MacGuineas: Yes.
Felix Frankfurter: -- ultra vires?
Donald B. MacGuineas: Yes, Your Honor.
Felix Frankfurter: That's your point, namely, that this would be undercutting what Congress has provided.
Donald B. MacGuineas: Exactly.